t c memo united_states tax_court salvador f neri and guadalupe neri petitioners v commissioner of internal revenue respondent docket no filed date held ps have failed to prove that ph's receipt of an arbitrator's award from his former employer on account of its wrongfully failing to accommodate ph's disability was excludible from gross_income under sec_104 because of its being paid on account of personal physical injuries or physical sickness held further ps are not liable for sec_6662 accuracy- related penalty joyce anne rebhun for petitioners michael w tan for respondent memorandum findings_of_fact and opinion halpern judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure taking into account a stipulation of settled issues which we accept the issues that remain are whether petitioners may exclude from gross_income dollar_figure awarded to petitioner husband mr neri by an arbitrator in a proceeding resolving claims brought by mr neri against his former employer for wrongfully failing to accommodate his disability and are liable for the accuracy-related_penalty unless otherwise stated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure petitioners bear the burden_of_proof see rule a 1petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioners have not produced any evidence that they have satisfied the preconditions for its application findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time they filed the petition petitioners lived in california until sometime in mr neri was employed as a maintenance worker by e s ring management corp e s e s terminated his employment in and in date mr neri commenced an action against e s in the superior court of california county of los angeles in the complaint mr neri stated the following causes of action family_and_medical_leave discrimination in violation of the california fair employment and housing act feha cal govt code sec et seq family_and_medical_leave discrimination in violation of public policy retaliation for requests for family_and_medical_leave complaints of family_and_medical_leave discrimination and or harassment in violation of feha retaliation for requests for family_and_medical_leave complaints of family_and_medical_leave discrimination and or harassment in violation of public policy family_and_medical_leave harassment in violation of feha disability discrimination in violation of feha disability discrimination in violation of public policy retaliation for requests for accommodation complaints of disability discrimination and or harassment in violation of feha retaliation for requests for accommodation complaints of disability discrimination and or harassment in violation of public policy and disability harassment in violation of feha by the complaint mr neri prayed for the following relief reinstatement of employment lost wages and related employment benefits special damages according to proof at trial attorney's_fees according to proof at trial punitive_damages according to proof at trial general damages and damages for emotional distress according to proof at trial a jury trial on all issues costs of litigation and such other relief as the court might deem just and proper mr neri and e s submitted the case to arbitration with respect to liability the arbitrator found e s wrongfully failed to accommodate neri's disability dimson apparently an agent of e s lacked knowledge of the law and its requirements respecting the accommodation of disability neri was disabled at the time he was terminated the necessary accommodation was minimal and there was no reason it could not have been made dimson accepted the fact of disability yet failed to accommodate it as the law required because she was ignorant as to the need for accommodation with respect to damages the arbitrator found in part neri's condition after the wrongful termination was basically similar to his condition that previously was treated successfully by dr hernandez over a relatively brief period for a very reasonable amount neri's complaints were subjective in nature accordingly credibility is very important in evaluating their seriousness the arbitrator finds that neri 's credibility is lacking in this regard neri very shortly after the termination moved his care to dr milgrim a forensic physician whose testimony was not persuasive neri's previous condition was exacerbated by termination but the arbitrator is not persuaded that the exacerbation was nearly as extensive nor requiring the quantum of treatment testified to by dr milgrim neri truly was an eggshell at the time of his unlawful termination in that he had been suffering from similar complaints almost immediately before his wrongful termination these are conditions that would be adversely affected by subsequent improper unlawful termination there is no basis for an award of punitive_damages the arbitrator awarded to mr neri dollar_figure subsequently the arbitrator made an additional award of dollar_figure for attorney's_fees and dollar_figure for costs the three amounts together dollar_figure award on account of the award e s paid dollar_figure to mark weidmann mr neri's attorney in the case who deducted dollar_figure as attorney's_fees and dollar_figure for costs totaling dollar_figure in date mr weidmann paid the balance dollar_figure to mr neri on date petitioners filed their form_1040 u s individual_income_tax_return they reported nothing on account of the award or on account of their payment of attorney's_fees and costs petitioner wife ms neri testified that mr weidmann told her and her husband that any recovery against e s was nontaxable opinion i the award sec_61 provides that in general gross_income means all income from whatever source derived in pertinent part sec_104 provides that gross_income does not include the amount of any damages received on account of personal physical injuries or physical sickness the flush language at the end of sec_104 qualifies that exclusion by adding for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the parties disagree on the applicability of sec_104 to the award 2the parties have stipulated that if the court finds that the award is includible in petitioners' gross_income they are entitled to a deduction of dollar_figure under sec_62 respondent argues that the award is not excludible from gross_income under sec_104 because notwithstanding that it constitutes damages within the meaning of the provision those damages were not received on account of personal physical injuries or physical sickness respondent draws that conclusion from an examination of the complaint and the arbitrator's decision respondent argues when read together the complaint and the arbitration award make clear that the damages were not for physical injury in its factual allegations the complaint failed to allege that e s caused any physical injury to the petitioner-husband in line with the factual allegations the complaint's prayer for relief failed to request damages for physical injury at best the complaint's prayer for relief only requested damages for emotional distress according to proof specifically with respect to the arbitrator's decision respondent argues nowhere in the arbitrator's decision does the arbitrator award damages as compensation_for physical injury respondent concludes in light of the fact that the complaint did not allege or request damages for physical injury the court should find that the award was not for physical injuries petitioners describe the award as in full settlement of a suit for personal injuries as a result of the wrongful conduct of the employer in violation of both federal and state laws in response to respondent's claim that the complaint does not allege facts relating to any physical injury petitioners answer t he complaint contained a cause of action alleging family medical leave discrimination in violation of public policy which requires wrongful retaliation by an employer against a physically injured worker while on disability leave we must determine whether any portion of the award paid_by e s to mr neri was paid on account of personal physical injuries or physical sickness the complaint lists numerous causes of action and prays for damages on account of emotional distress it does not specifically ask for damages on account of personal physical injuries or physical sickness the arbitrator did not particularize the award with respect to any of the causes alleged while the arbitrator did find that mr neri's previous condition was exacerbated by e s' unlawful termination of his employment he also found that his posttermination condition was basically similar to his condition that was treated successfully by dr hernandez apparently before mr neri's termination the arbitrator does not tell us what mr neri's condition was ie a personal physical injury or physical sickness or emotional distress although his description of mr neri's eggshell status at the time of his termination would indicate the latter petitioners have failed to convince us that the arbitrator intended any of the award to recompense mr neri for e s' causing or exacerbating any personal physical injury or physical sickness suffered by him nor have petitioners otherwise shown us that e s' intent or dominant reason for paying the award was to recompense mr neri for personal physical injury or physical sickness see eg 430_f3d_1253 9th cir vincent v commissioner tcmemo_2005_95 petitioners have failed to show error in respondent's determination_of_a_deficiency on account of petitioners omitting the award from gross_income ii penalty sec_6662 and b and provides for an accuracy-related_penalty penalty in the amount of of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_1_6664-4 income_tax regs provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer reliance on the advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith taking into account all pertinent facts and circumstances we find that petitioners acted with reasonable_cause and in good_faith in omitting the award from gross_income we therefore do not sustain respondent's determination of an accuracy-related_penalty decision will be entered under rule
